FILED
                           NOT FOR PUBLICATION
                                                                            MAY 28 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


YVETTE BAILEY,                                   No.   17-36002

              Plaintiff-Appellant,               D.C. No. 2:16-cv-00727-JCC

 v.
                                                 MEMORANDUM*
ALPHA TECHNOLOGIES
INCORPORATED, a Washington
corporation; ALTAIR ADVANCED
INDUSTRIES INC, a Washington
corporation; ABC, INC. 1-10, defendant
corporation(s) whose name(s) is/are
unknown; FREDERICK KAISER; JANE
DOE KAISER, and the marital community
comprised thereof; GRACE BORSARI;
JOHN DOE BORSARI, and the marital
community comprised thereof,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                        Argued and Submitted May 16, 2019
                               Seattle, Washington



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: HAWKINS and W. FLETCHER, Circuit Judges, and SEEBORG,**
District Judge.

      Appellant, Yvette Bailey, sued defendants for wrongful termination under

Washington law. The district court granted judgment as a matter of law in favor of

defendants, and appellant appealed. We have jurisdiction pursuant to 28 U.S.C. §

1291. We affirm.1

      Bailey alleges that she was terminated from her job as a senior international

buyer in retaliation for whistleblowing about tax fraud concerns. Defendants

argued that plaintiff was terminated because of an incident that occurred on a

business trip. At the conclusion of plaintiff’s evidence at trial, the district court

granted judgment as a matter of law on multiple grounds.

      In Thompson v. St. Regis Paper Co., 685 P.2d 1081, 1088 (Wash. 1984),

Washington “recognize[d] a cause of action in tort for wrongful discharge if the

discharge of the employee contravenes a clear mandate of public policy.” Id. at

1089. Washington has allowed wrongful discharge claims “where employees are

fired in retaliation for reporting employer misconduct, i.e., whistleblowing.”

Gardner v. Loomis Armored Inc., 913 P.2d 377, 379 (Wash. 1996) (citing Dicomes

      **
            The Honorable Richard Seeborg, United States District Judge for the
Northern District of California, sitting by designation.
      1
       Bailey also moved for certification to the Washington Supreme Court on
two questions of Washington law (Dkt. 12). We deny her motion for certification.
                                            2
v. State, 782 P.2d 1002, 1007 (Wash. 1989)). To prevail on a wrongful termination

claim, a plaintiff must prove that her protected activity was “a substantial factor

motivating the employer to discharge the employee.” Rickman v. Premera Blue

Cross, 358 P.3d 1153, 1160 (Wash. 2015). On the undisputed facts of this case,

where Bailey did exactly what she was instructed to do—to report to her superiors

in order to help the company avoid violating tax law—her whistleblower claim

fails.

         AFFIRMED.




                                           3